Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on Dec. 30, 2019.
Claims 1-18 are presently pending in the application have been examined below, of which, Claims 1, 7, and 13 are presented in independent form.

Effective Date
Effective date that has been considered for this application is Dec. 30, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7 is directed to a system. However, as recited, the system is reasonably interpreted as entirely software, under the broadest reasonable interpretation.  For example, a node in the system can be just a virtual machine without any hardware components The specification has not clearly disclosed that the recited system includes any hardware component. Thus, the system is software per se and does not fit into one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter set forth in § 35 U.S.C. 101. Please see 
Claims 8-12 depend on Claim 7. Therefore, the claims suffer the same deficiency as the parent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 9, and 15 recite a formula for the initial upgrade prediction. However, the capital letter T in the formula is not defined in the claims or the specification. Likewise, the claims and the specification have not disclosed what is [m][n] in the formula. In the interest of compact prosecution, the Examiner subsequently interprets T as the real time upgrade time needed (e.g., 4 hours) and [m][n] is interpreted as m multiples n, for the purpose of further examination. 
Claims 4, 10, and 16 depend on Claims 3, 9, and 15 respectively. Therefore, the claims suffer the same deficiency as their parent claims. Further, x is interpreted as the number of component and y is the number of stages.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0083950 (hereinafter "Bentley”) with filing date 9/27/2019 in view US 2017/0115978 (hereinafter “Modi”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Bentley discloses a computer implemented method of generating a dynamic upgrade prediction (Bentley, Abstract) comprising:
generating an initial upgrade prediction for an upgrade to be performed on a subset of a plurality of component nodes (Bentley, para. 34,  a server (such as any of servers 114a-b) executes an application and/or storage system [a plurality of components] to respond to service requests made from one or more tenants 108a-b. A set of servers 114a-b constitute network resources of a cloud network; para. 76-78 discloses an initial upgrade prediction as a combinations of current or expected service performance data 402 includes service performance data for a current time period or a future time period, current or expected software update attributes 404 include software update attributes over a current time period or a future time period, and current or expected QoS requirements 406 include QoS requirements over a current 504); Fig. 5B, and para. 100, 105-106 and 133 with the threshold values as part of the initial update prediction);
performing a real time progress review, using a centralized management node, of the upgrade, wherein each of the plurality of component nodes includes a plurality of stages (Bentley, Fig. 5A, para. 84-92 discloses a real time progress review with stages as described in operations 506 to 512);
performing an upgrade duration comparison between the initial upgrade prediction and a real time upgrade time for a subset of the plurality of stages (Bentley, para. 29, comparisons between service performance data and QoS requirements;  Fig. 5B, para. 100, The transmission engine compares the number of errors for a particular stream with a threshold value and determines whether the number of errors exceeds the threshold value; para. 105-106, The transmission engine compares the overall and/or average service performance data with the overall performance requirement for the computer network; para. 111, a comparison between service performance data and QoS requirements may indicate network write latency for ten tenants satisfy respective QoS requirements for the ten tenants); and
generating an updated upgrade prediction for the multi-component product upgrade based on the comparison between the initial upgrade prediction and the real time upgrade time (Bentley, Fig. 7, para. 141, determining a predicted software update transmission runtime (Operation 710). The optimum transmission parameter system inputs current and/or expected 
	Furthermore, in an analogous art to the claimed invention in the field of software update, Modi explicitly teaches a subset of a plurality of component nodes (Modi, Fig. 4, para. 76,  the upgrade is applied to a subset of nodes in the cluster).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Bentley and Modi before him/her to modify Bentley’s software update method with Modi’s upgrade method to a subset nodes in a cluster, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor upgrades using health information from a subset of nodes in a cluster. As the upgrade domain is upgraded, the health of the upgrade domain and applications hosted by nodes of the upgrade domain is monitored. Health information is received from the applications and the nodes of the upgrade domain, and is evaluated against health policies at a health check to determine if the upgrade is successful (Modi, Abstract).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Bentley as modified wherein only a subset of the component nodes of the multi-component product are being upgraded (Modi, Fig. 4, para. 76, the upgrade is applied to a subset of nodes in the cluster), and the initial upgrade prediction is generated based on an analysis of the subset of component nodes (Bentley, Fig. 4, para. 75-78; Fig. 5A, para. 84, obtaining a software update to be transmitted to and installed on a set of servers [a subset of components nodes]). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 5, the rejection of Claim 1 is incorporated. Bentley as modified further discloses wherein the updated upgrade prediction is dynamically increased when the real time progress review indicates that one of the plurality of stages spends more time than the initial upgrade prediction (Bentley, para. 28-30, the values for the transmission parameters continue to be adjusted to address the dual goals of (a) minimizing transmission runtime and (b) ensuring the service performance data satisfy the QoS requirements; para. 80, The adjusted transmission parameters converge towards the actual optimum software update transmission parameters for any given time based on the real-time feedback).

Referring to Claim 6, the rejection of Claim 1 is incorporated. Bentley as modified further discloses wherein the initial upgrade prediction for the multi-component product is generated based on internal testing data or customer feedback (Bentley, para. 76, Expected values for service performance parameters may be determined based on past patterns or trends, manual user input [customer feedback]).

Referring to Claims 7-8 and 11-12, the claims are system claims corresponding to the method claims 1-2 and 5-6. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.
Referring to Claims 13-14 and 17-18, the claims are non-transitory computer-readable medium claims corresponding to the method claims 1-2 and 5-6. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bentley as modified in view of the examiner's taking of Official Notice.

Referring to Claim 3, the rejection of Claim 1 is incorporated. Bentley as modified does not appear to explicitly disclose  wherein the initial upgrade prediction, Tinit, is generated according to:

    PNG
    media_image1.png
    141
    609
    media_image1.png
    Greyscale

However, the Examiner asserts that it is obvious for an entry level computer programmer to write program code with a nested loop to obtain a value for Tinit. As a result, it would have been obvious to one of ordinary skill in the art to modify Bentley as modified to provide computer programming code to obtain a value for Tinit in order to avoid a possible tedious calculation using pencil and paper.

Referring to Claim 4, the rejection of Claim 3 is incorporated. Bentley as modified does not appear to explicitly disclose wherein the updated upgrade prediction, Testimate, is generated according to: 
wherein component x and stage y are being upgraded, and Aty is an elapsed time since beginning stage y.
However, the Examiner asserts that it is obvious for an entry level computer programmer to write program code with two nested loops to obtain a value for Testimate. As a result, it would have been obvious to one of ordinary skill in the art to modify Bentley as modified to provide computer programming code to obtain a value for Testimate in order to avoid a possible tedious calculation using pencil and paper.

Referring to Claims 9-10, the claims are system claims corresponding to the method claims 3-4. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Referring to Claims 15-16, the claims are non-transitory computer-readable medium claims corresponding to the method claims 3-4. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0102185 teaches that an elapsed time to complete the installation of the 
US 2016/0103673 teaches group computing systems A-D into three groups due to the 90-minute maintenance window and software patches U, V, and W estimated to take approximately the same amount of time to install as previously installed software patches X, Y, and Z, respectively; and 
US 2006/0130042 teaches selecting a subset of the nodes or components within a computer network system, upgrade that subset, test the subset, cascade the upgrades across all the nodes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/DAXIN WU/
Primary Examiner, Art Unit 2191